DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “current limiting element”, “first conductive element” and “second conductive element” in claims 1-12 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the current limiting element comprise a resistor, in Par.23 or a thermistor, in Par.26. The specification states the conductive elements comprise a bus bar or lead frame in Par.41.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Havukainen et al. (6,356,468).
Claim 1: Cowperthwaite teaches a charge system for a vehicle (Par.109), the charge system comprising: a battery charge path having a first end (48) for electrical connection to a battery (30) and a second end for electrical connection to a load (60) (Fig.10); 5a current limiting element (65) arranged in series along the battery charge path (Par.97); and a capacitor charge path having a first end comprising an input terminal for electrical connection to a capacitor (20) and a second end that is electrically coupled to the battery charge path at a location between the current limiting element (65) and the second end of the battery charge path (connected to 60) (Fig.10); the current limiting element (65) being a thermistor (Par.97).
Coperthwaite does not explicitly teach wherein, during a first phase of operation, the current limiting element is configured to 10provide a first degree of resistance to current flow between the first end of the battery charge path and the second end of the battery charge path, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance to current flow between the first end of the battery charge path and the second end of the battery charge path that is less than the first degree of resistance.  
Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) that is less than the first degree of resistance (Col.1, Lines 24-33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 2: Cowperthwaite and Havukainen teach the limitations of claim 1 as disclosed above. Cowperthwaite teaches wherein the change in resistance is effectuated without the application of an external control input signal to the current limiting element (Par.97) (Fig.10).  
Claim 3: Cowperthwaite and Havukainen teach the limitations of claim 1 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermally sensitive element (Par.97).  
Claim 4: Cowperthwaite and Havukainen teach the limitations of claim 3 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermistor (Par.97).
Cowperthwaite does not explicitly teach the thermistor comprises a 20negative temperature coefficient thermistor.  
Havukainen teaches a current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had a current limiting element that limits a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 10: Cowperthwaite teaches a method for charging a load (60), comprising: causing current from a battery (30) to flow through a current limiting element (65) to a load (60) (Par.88); causing current to flow from a capacitor (20) to the load (60) (Par.88), wherein the capacitor (20) is located in parallel to the current limiting element (65) (Fig.10); the current limiting element (65) being a thermistor (Par.97).
Cowperthwaite does not explicitly teach wherein, during a first phase, the current limiting element is defined by a first resistance 25and during a second phase, the current limiting element is defined by a second resistance that is less than the first resistance.  
Havukainen teaches during a first phase of operation, a current limiting element (thermistor) is configured to 10provide a first degree of resistance (few ohms) to current flow, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance (near zero) that is less than the first degree of resistance (Col.1, Lines 24-33).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 11: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein a change in the resistance of the current limiting element (65) is effectuated without the application of an external control input signal thereto (Par.97) (Fig.10).
Claim 12: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein the current limiting element (65) comprises a thermally sensitive element (Par.97).  
Claim 14: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein an amount of current flow from the capacitor to the load is greater than an amount of current flow from the battery to the load during the first phase (Par.88).  
Claim 15: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite does not explicitly teach wherein a rate of current flow to the load from the battery 10increases over time.  
Havukainen teaches a resistance of the current limiting element is reduced over time thereby the current flow to a load through the current limiting element increases over time (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).
Claim 16: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein current flow between the battery (30) and the load (60) is substantially prevented by the current limiting element (65) during the first phase (Par.97).  
Claims 17-20: Cowperthwaite and Havukainen teach the limitations of claim 16 as disclosed above. Cowperthwaite does not explicitly teach wherein current flow between the battery and the load is substantially unrestricted by the current limiting element during the second phase; wherein the current limiting element transitions from being defined by the first resistance to being defined by the second resistance responsive to a change in a core temperature of the current limiting element; wherein the change in resistance of the current limiting is responsive to a core temperature of the current limiting element exceeding a threshold 20temperature range; the current limiting element comprises a negative temperature coefficient thermistor.
Havukainen teaches a current flow being prevented during a first phase and being substantially unrestricted (zero resistance) by a current limiting element (thermistor) during a second phase (Col.1, Lines 24-33); the current limiting element (thermistor) transitions from being defined by the first resistance (few ohms)  to being defined by the second resistance (near zero) responsive to a change in a core temperature of the current limiting element (Col.1, Lines 24-33); wherein the change in resistance of the current limiting is responsive to a core temperature of the current limiting element exceeding a threshold 20temperature range (Col.1, Lines 24-33); current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Ju (2013/0154371). 
Claim 5: Cowperthwaite teaches a housing (112) securable relative to a battery exterior (Fig.2A); a battery attachment element (116) supported by the housing (112) (Par.55); a current limiting element (65) supported by the housing (Par.97, The current limiter is included inside the energy storage device. Therefore, it is supported by the housing of the energy storage device.); 254844-5915-8758.1YEP-18-008 (Atty. Dkt. No. 110165-0362)a first electrical connector (49) configured to engage a power terminal of an external device (Par.48); and a second electrical connector (48) configured to engage a terminal coupled to a capacitor (120) (Par.73, Through busbar 44C.), 5the second electrical connector (48) being electrically coupled to a second conductive connector element (44C) such that the second electrical connector (48) is arranged in parallel with the first electrical connector (49) (Par.84) (Fig.10).
Cowperthwaite does not explicitly teach a first conductive element extending between, and electrically coupling, the battery attachment element to the current limiting element;16 and a second conductive element extending between, and electrically coupling, the current limiting element and a first electrical connector.
Ju teaches a first conductive element (busbar attached to the current limiter 153) extending between, and electrically coupling, a battery attachment element (120) to a current limiting element (153) (Fig.7);16 and a second conductive element extending between, and electrically coupling, the current limiting element (153) and a first electrical connector (P1) (Par.81).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ju in the system of Cowperthwaite to have had electrically coupled the current limiting element with the electrical connector (Par.81) and have had secured the current limiting element to the housing.
Claim 9: Cowperthwaite and Ju teach the limitations of claim 5 as disclosed above. Cowperthwaite does not explicitly teach wherein the first conductive element and battery attachment element are connected via a fusible link.  
Ju teaches a first conductive element (P1) and a battery attachment element (120) are connected via a fusible link (155) (Par.82) (Fig.7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ju in the system of Cowperthwaite to have had limited or blocked charging and discharging during a malfunction (Par.82).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Ju (2013/0154371) as applied to claim 10 above, and further in view of Havukainen et al. (6,356,468).
Claims 6-8: Cowperthwaite and Ju teach the limitations of claim 5 as disclosed above. Cowperthwaite does not explicitly teach wherein, during a first phase of operation, the current limiting element is configured to provide a first degree of resistance to current flow 10between the terminal of the battery and the first electrical connector, and during a second phase of operation the current limiting element is configured to provide a second degree of resistance to current flow between the terminal of the battery and the first electrical connector; wherein the change in resistance provided by the current limiting element is effectuated without the application of an external control input signal 15to the current limiting element; wherein the current limiting element comprises a negative temperature coefficient resistor.  
Havukainen teaches a current flow being prevented during a first phase and being substantially unrestricted (zero resistance) by a current limiting element (thermistor) during a second phase (Col.1, Lines 24-33); the current limiting element (thermistor) transitions from being defined by the first resistance (few ohms)  to being defined by the second resistance (near zero) responsive to a change in a core temperature of the current limiting element (Col.1, Lines 24-33); wherein the change in resistance of the current limiting is responsive to a core temperature of the current limiting element exceeding a threshold 20temperature range (Col.1, Lines 24-33); current limiting element comprises a negative temperature coefficient thermistor (NTC) (Col.1, Lines 24-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Havukainen in the system of Cowperthwaite to have had limited a large starting/inrush current to prevent damages to the circuit and permit the circuit to function as intended (Col.1, Lines 18-23).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cowperthwaite et al. (2013/0266826) and Havukainen et al. (6,356,468) as applied to claim 10 above, and further in view of Boudoux et al. (2021/0288643).
Claim 13: Cowperthwaite and Havukainen teach the limitations of claim 10 as disclosed above. Cowperthwaite teaches wherein current flow from the battery is used to charge the capacitor during the second phase.  
Boudoux teaches a current flow from a battery (1) is used to charge a capacitor (7) (Par.33) (Fig.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Boudoux in the system of Cowperthwaite to have had maintained the capacitor in a charged state (Par.13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859             

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
June 30, 2022